127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack L. ROBINSON, Plaintiff-Appellant,v.James Emerson, Defendant-Appellee.
No. 97-35416.
United States Court of Appeals, Ninth Circuit.
Oct. 27, 1997.Submitted October 20, 1997**

Appeal from the United States District Court for the District of Montana
Jack D. Shanstrom, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Jack L. Robinson appeals pro se the district court's dismissal on judicial immunity grounds of his 42 U.S.C. § 1983 action for damages against Santa Clara Superior Court Judge James Emerson.  We affirm.


3
In his complaint, Robinson alleqed that Judge Emerson violated his civil rights in a divorce proceeding by refusing to permit him to represent himself and by denying him court access.  Judge Emerson purportedly did so as part of a conspiracy to deny Robinson access to his daughter.


4
These allegations involve acts committed by Judge Emerson within the scope of his judicial duties.  Accordingly, the district court properly concluded that Judge Emerson was entitled to judicial immunity.  See Stump v. Sparkman, 435 U.S. 349, 356 (1978).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3